Citation Nr: 0419846	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-05 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with a power wheelchair in the 
amount of $30,604.81.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. L.M.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the VA medical 
center (VAMC) in San Juan, Puerto Rico.  The veteran 
testified at a Board hearing in Washington, D.C. in February 
2004.

For the reasons stated below, this appeal is REMANDED to the 
VAMC via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


REMAND

The veteran is currently service connected for loss of use of 
both feet and impairment of sphincter control, each rated at 
100 percent.  He is also service connected for chronic 
cystitis and paralysis of the upper radicular nerve group, 
each rated at 60 percent.  In addition, he is rated at 40 
percent for service-connected paralysis of upper radicular 
nerve group.

The VAMC's May 2001 denial of the veteran's claim for 
reimbursement of costs associated with a new wheelchair in 
the amount of  $30,604.81 appears to be based on the 
provisions of 38 C.F.R. § 17.120 which authorize payment or 
reimbursement of expenses of care, not previously authorized, 
in a private or public (or Federal) hospital not operated by 
the Department of Veterans Affairs, or of any medical 
services not previously authorized including transportation 
(except prosthetic appliances, similar devices, and repairs) 
on the basis of a claim timely filed, under the following 
circumstances:

(1)	Care or services were rendered for an 
adjudicated service-connected 
disability or for any condition of a 
veteran who has been determined to be 
totally and permanently disabled as a 
result of a service-connected 
disability;
(2)	Care and services were rendered in a 
medical emergency of such a nature 
that delay would have been hazardous 
to life or health; and
(3)	VA or other federal services were not 
feasibly available.

However, the applicability of 38 C.F.R. § 17.120 is has been 
called into question in this case in view of the exclusion in 
the regulation of transportation expenses for prosthetic 
appliances, similar devices, and repairs.  In this regard, 
the veteran and his close friend who is an attorney testified 
in February 2003 that the cost of repairs to his old 
wheelchair and his new replacement chair were actually born 
by VA.  He went on to explain that the nature of his claim 
was for incidental expenses associated with attaining the new 
chair.  The specific expenses claimed, as noted on an 
itemized expense report prepared by the veteran's attorney-
friend, include costs, fees and travel expenses in the amount 
of $28,491.13, incurred by the veteran's attorney-friend 
during the period from August 1998 to November 1999.  
Regarding these expenses, the veteran contends that his 
attorney-friend's intervention in this matter was essential 
in his getting a new wheelchair.    

In addition to the attorney fees and expenses noted above, 
the veteran is also claiming reimbursement for personal 
travel expenses that he incurred for travel from his home in 
Antigua, West Indies, to Washington, D.C., to pick up his new 
wheelchair.  The record shows that the veteran flew first 
class from Antigua to Washington, D.C, in October 1999 with a 
return flight to Antigua approximately three weeks later, in 
November 1999.  He and his attorney-friend testified that 
this trip was a necessity and his first class seat should be 
classified as a "special mode of travel" that was required 
due to his severe service-connected medical condition.  See 
38 U.S.C.A. § 111.  

In denying the veteran's claim in May 2001, the VAMC stated 
that "there was no statutory authority for VA's payment of 
travel, lodging, phone calls or attorney fees incidental to a 
veteran's request that VA change or repair a prosthetic 
device."  However, VA does provide for payment or 
reimbursement of travel by a VA beneficiary in certain 
circumstances as noted below.  

The provisions of 38 U.S.C.A. § 1714(a) provide that any 
veteran who is entitled to a prosthetic appliance shall be 
furnished such fitting and training, including institutional 
training in the use of such appliance as may be necessary, 
whether in a Department facility or other training 
institution, or by outpatient treatment, including such 
service under contract, and including travel and incidental 
expenses (under the terms and conditions set forth in section 
111 of this title) to and from such veteran's home to such 
hospital or training institution.

The terms and conditions under section 111 for transportation 
at Government expense provide for authorization for the 
following categories of VA beneficiaries:  (1) a veteran or 
other person traveling in connection with treatment for a 
service-connected disability; (2) a veteran with a service-
connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a veteran receiving VA 
pension; and (4) a veteran unable to defray the expenses of 
travel.  38 U.S.C.A. § 111(b) (West 2002); 38 C.F.R. 
§ 17.143(b) (2003).

Payment may be approved for travel performed under 38 C.F.R. 
§ 17.143(a) through (g) without prior authorization only in 
those cases where the VA determines that there was a need for 
prompt medical care which was approved and: (1) The 
circumstances prevented a request for prior travel 
authorization, or (2) Due to VA delay or error prior 
authorization for travel was not given, or (3) There was a 
justifiable lack of knowledge on the part of a third party 
acting for the veteran that a payment may be approved for 
such travel without prior authorization only upon a finding 
by the VA Secretary or designee that failure to secure prior 
authorization was justified.  38 C.F.R. § 17.145(b).

Because this claim was not considered under the provisions of 
38 U.S.C.A. §§ 111 and 38 C.F.R. §§ 17.143, 17.145, it must 
be remanded to the VAMC in San Juan, Puerto Rico, for initial 
consideration under all pertinent laws and regulations so as 
to prevent any possible prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In addition, clarification is required regarding the 
circumstances of the veteran's travel to Washington, D.C., in 
October 1999.  Specifically, it must be determined whether it 
was necessary for the veteran to be physically "fitted" for 
the wheelchair.  Moreover, it should be ascertained whether 
there was any attempt on the veteran's part to obtain 
authorization prior to his travel to Washington, D.C. to pick 
up his wheelchair.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The VAMC should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The VAMC should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The VAMC should obtain additional 
clarification from the veteran regarding 
the circumstances of his travel to 
Washington, D.C., in October 1999 to pick 
up his wheelchair.  Such clarification 
should include information regarding his 
attempts to obtain prior authorization.  
He should also explain the specifics of 
his travel, i.e., whether he was actually 
"fitted" for the wheelchair or whether 
he just picked it up and transported it 
back to Antigua.  Also, did the veteran 
pick the wheelchair up at the VAMC in 
Washington, D.C. or a private vendor that 
VA contracted with?  

3.  The VAMC should obtain a medical 
opinion from the Prosthetics department 
regarding the necessity of being 
personally "fitted" with a new 
wheelchair.

4.  After completion of the above and any 
additional development of the evidence 
that the VAMC may deem necessary, the 
VAMC should review the record under the 
applicable laws and regulations and 
determine if the veteran's claim can be 
granted in whole or in part.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
originating agency.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 



IV, directs the originating agency to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



